Acknowledgments
1. 	Applicant’s terminal disclaimer, filed on 2/9/2022 is acknowledged.  Accordingly claims 1-20 remain pending.
2.	This paper is assigned paper No. 20220308, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claim(s) 1-20 are allowed.

Response to Applicant’s Comments/Remarks

5.	Applicant’s response, filed on 2/9/2021, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the filing of the terminal disclaimer obviates the double patenting rejection from the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the filing of the terminal disclaimer obviates the double patenting rejection from the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:

  	The closest prior art of record (US Patent 8,108,307 to Kawan) which discloses
a system, method and apparatus for exchanging value using a smart card in a financial transaction is disclosed. The system includes a smart card having a contact interface and a contactless interface interactive with a closed purse application and an open purse application controlled by a microprocessor. The closed purse application contains application-specific value, while the open purse contains general value. The application-specific value and general value are each compatible within the system of the invention to perform and settle the financial transaction. The financial transaction may include the smart card communicating with a load terminal or a transaction terminal to add or change the amount of value on the smart card. Further, the present invention include auto-load functionality for adding an amount of value to the smart card. Finally, applications such as a transportation application and a loyalty application are described.


sending, using the first application, payment data to the first external device; the non-transitory memory, including a second application, in communication with the one or more processors and storing instructions for the second application that, when executed, cause the one or more processors to perform the steps of: receiving, at the antenna, second data from a second external device; determining that the second data comprises a request for identification data, as recited in claims 1, 7 and 13.  Moreover, the missing claimed elements from Kawan are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the kawan disclosures because it is not common to: sending, using the first application, payment data to the first external device; the non-transitory memory, including a second application, in communication with the one or more processors and storing instructions for the second application that, when executed, cause the one or more processors to perform the steps of: receiving, at the antenna, second data from a second external device; determining that the second data comprises a request for identification data.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-6, 8-12 and 14-20 are also allowable for the same reason(s) described above.


 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/8/2022